Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 1 of 11        PageID #: 1715




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,                    CR. NO. 16-00739 JMS-01

              Plaintiff,                       ORDER DENYING DEFENDANT’S
                                               MOTION FOR COMPASSIONATE
        vs.                                    RELEASE, ECF NO. 261

  SEAN AKINA,                  (01)

              Defendant.


   ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                   RELEASE, ECF NO. 261

                               I. INTRODUCTION

              Defendant Sean Akina (“Defendant”) moves, pursuant to 18 U.S.C.

 § 3582(c)(1)(A)(i), for compassionate release from FCI Sheridan, Oregon

 (“Sheridan”), ECF No. 261. The court determines that Defendant has failed to

 show extraordinary and compelling reasons to warrant release, and, even if he had,

 the court would deny the motion based on consideration of the applicable 18

 U.S.C. § 3553(a) factors. Thus, for the following reasons, the motion is DENIED.

                                II. BACKGROUND

              Defendant, currently 31 years old, is serving a sentence at Sheridan

 with a projected release date of March 12, 2022. See https://www.bop.gov/

 inmateloc/ (last visited October 14, 2020).
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 2 of 11                   PageID #: 1716




                On May 30, 2017, Defendant entered pleas of guilty to bank fraud and

 aggravated identity theft pursuant to a plea agreement. ECF Nos. 150, 151.

 Defendant was sentenced on October 30, 2017, to a total term of incarceration of

 five years and a total term of supervised release of five years.1 ECF Nos. 213, 215.

 On September 22, 2020, Defendant filed his Motion for Compassionate Release.

 ECF No. 261. The Government filed its Opposition on October 6, 2020, ECF No.

 270, and Defendant filed a Reply on October 9, 2020. ECF No. 274.

                The court decides the motion without a hearing pursuant to Local

 Rule 7.1(c).

                                     III. DISCUSSION

 A.     Legal Standard

                Defendant moves for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A), as amended by the First Step Act of 2018, which provides as

 relevant:

                [T]he court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the
                defendant has fully exhausted all administrative rights to
                appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days
                from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the

        1
          The five-year term of incarceration consisted of three years as to count 2 (bank fraud)
 and two years as to count 13 (aggravated identity theft), with the terms to run consecutive. ECF
 No. 215.

                                                 2
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 3 of 11          PageID #: 1717




              term of imprisonment . . . after considering the factors set
              forth in [18 U.S.C.] section 3553(a) to the extent that
              they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant
              such a reduction;
              ....
              and that such a reduction is consistent with applicable
              policy statements issued by the Sentencing
              Commission[.]

              Thus, the court may reduce Defendant’s sentence if: (1) Defendant

 has exhausted the required administrative remedies; (2) Defendant has shown that

 “extraordinary and compelling reasons” warrant the reduction; and (3) the

 reduction is consistent with applicable Sentencing Commission’s policy

 statements. Here, the United States appears to agree, based on Defendant’s

 representations, that Defendant has fully exhausted his administrative remedies.

 See ECF No. 270 at PageID # 1660.

              The United States Sentencing Commission’s policy statement, United

 States Sentencing Guideline (“Guideline”) § 1B1.13, provides, as relevant to

 Defendant, that the court may grant a motion for compassionate release only if,

 after consideration of the applicable § 3553(a) factors, the court determines that

 extraordinary and compelling reasons exist to warrant a sentence reduction, the

 defendant is not a danger to another person or to the community, and a sentence

 reduction is consistent with the policy statement.



                                           3
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 4 of 11           PageID #: 1718




              Guideline § 1B1.13 provides specific examples of extraordinary and

 compelling reasons for compassionate release. See Guideline § 1B1.13 cmt.

 n.1(A)-(D). Here, Defendant relies on two of the Guideline provisions. First,

 Defendant argues that extraordinary and compelling reasons exist because he is

 suffering from a serious physical or medical condition “that substantially

 diminishes [his] ability . . . to provide self-care within the environment of a

 correctional facility and from which he . . . is not expected to recover.” Id. at

 n.1(A)(ii). Second, Defendant relies on the catch-all provision that grants

 discretion to the BOP Director to determine whether other extraordinary and

 compelling reasons exist. Id. at n.1(D). In a detailed analysis, this court

 previously determined that the “discretion to determine whether ‘other’

 extraordinary and compelling reasons exist granted by [Guideline § 1B1.13 n.1(D)]

 to the BOP Director applies equally to the court when ruling on motions for

 compassionate release.” United States v. Hernandez, 2020 WL 3453839, at *4 (D.

 Haw. June 24, 2020); see also United States v. Brooker, __F.3d__, 2020 WL

 5739712, at *7 (2d Cir. Sept. 25, 2020) (“[T]he First Step Act freed district courts

 to consider the full slate of extraordinary and compelling reasons that an

 imprisoned person might bring before them in motions for compassionate

 release.”). The court incorporates its Hernandez analysis here.




                                            4
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 5 of 11                    PageID #: 1719




 B.     Extraordinary and Compelling Reasons Do Not Warrant Release

                Defendant bears the burden to establish extraordinary and compelling

 reasons that warrant compassionate release. See, e.g., United States v. Bolden,

 2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,

 2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant raises the

 following primary arguments in support of his Motion: 1) he suffers from HIV

 (which compromises his immune system); 2) he has severe allergies, and recently

 had a seizure; 2 3) his medical conditions, coupled with the current COVID-19

 pandemic, substantially diminishes his ability to provide self-care within Sheridan;

 4) he is at great risk should be contract COVID-19 while at Sheridan; and 5) he

 was convicted of non-violent offenses and has completed various courses while in

 custody. See ECF No. 261-1. The court addresses each argument in turn.

                The court agrees that an HIV-positive individual might be an

 increased risk for severe illness from COVID-19. According to the Centers for

 Disease Control and Prevention (“CDC”)

                Many conditions and treatments can cause a person to be
                immunocompromised or have a weakened immune
                system. These include: having a solid organ transplant,
                blood, or bone marrow transplant; immune deficiencies;
                HIV with a low CD4 cell count or not on HIV treatment;

        2
          Defendant suffered a seizure in February 2020, with the medical records reflecting this
 as “new onset; single event.” ECF No. 265 at PageID # 1493. Whether standing alone or in
 combination with his HIV, Defendant has not shown that having a single seizure qualifies as an
 extraordinary and compelling reason to justify his release.
                                                 5
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 6 of 11         PageID #: 1720




             prolonged use of corticosteroids; or use of other immune
             weakening medicines. Having a weakened immune
             system may increase your risk of severe illness from
             COVID-19.

 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

 with-medical-conditions.html?CDC AA refVal=https%3A%2F%2Fwww

 .cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-

 higher-risk.html#immunocompromised-state (last visited October 14, 2020)

 (emphasis added); see also https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/people-with-medical-conditions.html (last visited October 14,

 2020) (stating that an individual with HIV “might be at an increased risk for severe

 illness from the virus that causes COVID-19.”).

             Further, in a “question and answer” asking whether people with HIV

 are at a higher risk for COVID-19 than other people, the CDC states:

             We are still learning about COVID-19 and how it affects
             people with HIV. Based on limited data, we believe
             people with HIV who are on effective HIV treatment
             have the same risk for COVID-19 as people who do not
             have HIV.

             Older adults and people of any age who have serious
             underlying medical conditions might be at increased risk
             for severe illness. This includes people who have
             weakened immune systems. The risk for people with
             HIV getting very sick is greatest in


             • People with a low CD4 cell count, and

                                          6
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 7 of 11                     PageID #: 1721




                • People not on effective HIV treatment (antiretroviral therapy or
                ART).

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/hiv.html

 (answer to question “Are people with HIV at higher risk for COVID-19 than other

 people”) (last visited October 14, 2020).

                Defendant’s medical records reflect that although he has HIV, he

 receives HIV treatment and has CD4 counts within the normal range. On April 30,

 2020, Defendant’s absolute CD4+ cell count was 697, with a reference range (a

 normal range of limits) of 490-1740.3 ECF No. 265 at PageID # 1528. On January

 28, 2020, his CD+4 cell count was 653, and on October 29, 2020 the CD+4 cell

 count was 879. Id. at PageID # 1532, 1596. 4 Further, Defendant’s claim of an

 inability to self-care due to his HIV status is not supported by the medical records.

 Defendant is taking HIV medication (either bictegravir/emtricitabine/tenofovir or

 biktarvy), and he remains “HIV asymptomatic (never had an HIV-related illness).”

 See ECF No. 265 at Page ID # 1487. In short, Defendant is asymptomatic,


        3
          Defendant’s medical records reflect a reference range of 490-1740; the CDC states that
 a “healthy adult has between 500 and 1600 CD4 cells.” https://www.cdc.gov/hiv/pdf/effective-
 interventions/treat/steps-to-care/my-stc/cdc-hiv-stc-what-are-cd4-cells.pdf (last visited Oct. 14,
 2020).
        4
          The court recognizes that Defendant’s CD4/CD8 ratio has fallen below the reference
 range in these same screenings, and that Defendant this ratio is a “reflection of immune system
 health.” See ECF No. 261-1 at PageID # 1299; ECF No. 273-2; and ECF No. 274 at PageID
 # 1700. The CDC, however, does not rely on the CD4/CD8 ratio, but instead focuses solely on
 the CD4 cell count. Regardless, Defendant has failed to show that his CD4/CD8 ratio places him
 at any particular risk, let alone the sort of risk that would demonstrate extraordinary and
 compelling reasons to justify his release.
                                                  7
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 8 of 11                 PageID #: 1722




 receives HIV combination therapy, and has CD4 cell counts within normal range.

 Under the CDC guidance, at most Defendant may be at an increased risk should he

 contract COVID-19.

               Defendant has also failed to show that the hardships he faces at

 Sheridan differ significantly from any other Bureau of Prisons (“BOP”) facility. In

 fact, the COVID-19 virus is presently contained at Sheridan, with BOP currently

 reporting no inmate or staff members with confirmed active cases. See

 https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last visited October

 14, 2020).5 And, at 31 years old, Defendant is not in a high risk age group. As

 stated by the CDC:

               As you get older, your risk for severe illness from
               COVID-19 increases. For example, people in their
               50s are at higher risk for severe illness than people
               in their 40s. Similarly, people in their 60s or 70s
               are, in general, at higher risk for severe illness than
               people in their 50s. The greatest risk for severe
               illness from COVID-19 is among those aged 85 or
               older.

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

 adults.html (last visited October 14, 2020).




        5
           Sheridan FCI presently houses 1,092 inmates. See https://www.bop.gov/locations/
 institutions/she/ (last visited October 14 2020).
                                               8
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 9 of 11                    PageID #: 1723




                Finally, although Defendant’s programming is commendable, it does

 not constitute a basis to find extraordinary and compelling reasons to justify early

 release.

                In short, Defendant has not demonstrated extraordinary and

 compelling reasons that warrant compassionate release.

 C.     Section 3553(a) Factors

                Even if Defendant had demonstrated that the required extraordinary

 and compelling reasons exist to justify compassionate release, the court would

 deny his Motion based on a consideration of the § 3553(a) factors.

                As relevant to this case, the § 3553(a) factors include: (1) “the nature

 and circumstances of the offense and the history and characteristics of the

 defendant;”6 and (2) “the need for the sentence imposed . . . (A) to reflect the

 seriousness of the offense, to promote respect for the law, and to provide just

 punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

 (C) to protect the public from further crimes of the defendant; and (D) to provide

 the defendant with needed educational or vocational training, medical care, or

 other correctional treatment in the most effective manner.” 18 U.S.C.




        6
          As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
 including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
 (2011).
                                                 9
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 10 of 11          PageID #: 1724




  § 3553(a)(1)-(2). And, under the parsimony clause, the court must “impose a

  sentence sufficient, but not greater than necessary, to comply with the purposes set

  forth” in § 3553(a)(2). 18 U.S.C. § 3553(a).

               Here, Defendant was the leader in a conspiracy that involved creating

  fraudulent checks and then cashing those checks at various Honolulu businesses,

 with the offense involving at least 64 separate victims. See Presentence

 Investigation Report (“PSR”) ¶¶ 9-39, 59, ECF No. 186 at PageID # 907-921, 925.

 Given his leadership role in this conspiracy, Defendant received a 4-level upward

  adjustment under the Guidelines for his role in the offense. Id. at ¶ 62, ECF No.

  186 at PageID # 926. Defendant also has a serious and lengthy criminal history,

  with prior convictions for assault 3, promoting a dangerous drug 3, robbery 2 (2

  times), and fraudulent use of a credit card. Id. at ¶¶ 72-76, ECF No. 186 at PageID

  # 927-30.

               Considering all of the § 3553(a) factors, including the offense

  conduct, Defendant’s criminal history, Defendant’s programming in custody, and

  the time remaining on Defendant’s sentence, reducing Defendant’s sentence to

  time served would undermine the goals of sentencing set forth in § 3553(a)(2).

               In sum, the court finds that Defendant has not established the requisite

  extraordinary and compelling reasons to warrant compassionate release, and, even

  if he had, the court would deny the motion based on the relevant § 3553(a) factors.

                                           10
Case 1:16-cr-00739-JMS Document 276 Filed 10/14/20 Page 11 of 11                PageID #: 1725




                                    IV. CONCLUSION

                For the foregoing reasons, Defendant’s motion for compassionate

  release, ECF No. 261, is DENIED.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, October 14, 2020.



                                                      /s/ J. Michael Seabright
                                                     J. Michael Seabright
                                                     Chief United States District Judge




  United States v. Akina, Cr. No. 16-00739 JMS, Order Denying Defendant’s Motion for
  Compassionate Release, ECF No. 261




                                              11
